 USDC IN/ND case 3:20-cv-01045-JD-MGG document 1 filed 12/23/20 page 1 of 5


                        IN THE UNITED STATE DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

DENISE COOK and WILLIAM COOK,                 )
                                              )
               Plaintiffs,                    )       CASE NO.: ___________________
                                              )
vs.                                           )
                                              )
DOLLAR GENERAL CORPORATION,                   )       STATE COURT CAUSE NO.:
                                              )       CAUSE NO. 71D07-2011-CT-000407
       Defendant.                             )


                                   NOTICE OF REMOVAL

       Defendant, Dolgencorp, LLC d/b/a Dollar General (improperly identified in Plaintiffs’

Complaint as “Dollar General Corporation”) (hereinafter “Defendant Dolgencorp”), by and

through undersigned counsel, files this Notice of Removal pursuant to 28 U.S.C. § 1332, 28 U.S.C.

§ 1441, and 28 U.S.C. § 1446 and states the following in support of it:

       1.      On or about November 3, 2020, the Plaintiffs filed a Complaint for Damages in the

St. Joseph County (Indiana) Superior Court, styled Denise Cook and William Cook v/ Dollar

General Corporation, Cause No. 71D07-2011-CT-000407, in which they assert a personal-injury

claim resulting from Plaintiff Denise Cook’s alleged slip-and-fall on March 28, 2020 at a Dollar

General store located in St. Joseph County, Indiana. Pursuant to 28 U.S.C. § 1446(a), copies of the

Plaintiffs’ Complaint and Summons are attached as Exhibit A to this Notice of Removal.

Defendant Dolgencorp has also attached a copy of the State Court docket sheet as Exhibit B.

       2.      The Plaintiffs allege that “[a]s a direct and proximate result of the carelessness and

negligence of the employees and/or agents of the Defendant, Dollar General Corporation, the

Plaintiff, Denise Cook, has sustained personal injuries the effects of which may be permanent and

lasting, has incurred hospital, doctor and medical expenses and may continue to incur hospital,
 USDC IN/ND case 3:20-cv-01045-JD-MGG document 1 filed 12/23/20 page 2 of 5


doctor and medical expenses in the future, has lost her wage and may continue to lose her wage in

the future, has incurred pain and suffering and may continue to incur pain and suffering in the

future, all of which damages are in an amount yet uncertain.”

       3.      Defendant Dolgencorp received a copy of the summons and complaint no earlier

than November 12, 2020. On November 24, 2020, Defendant Dolgencorp timely filed its Answer,

Affirmative Defenses, and Jury Demand with the St. Joseph County Superior Court Clerk. On

December 22, 2020, pursuant to Ind. Trial Rule 15(A), Defendant Dolgencorp then filed its

Amended Answer, Affirmative Defenses, and Jury Demand with the St. Joseph County Superior

Court Clerk, which it attaches as Exhibit C to this notice with any and all other pleadings, filings,

and orders of record to date in the state-court proceedings.

       4.      The Plaintiffs, Denise and William Cook, are domiciled in, and citizens of, the State

of Indiana. Defendant Dolgencorp’s investigation has demonstrated that both Plaintiffs’ social

security numbers were issued in Indiana, both Plaintiffs have lived in LaPorte County, Indiana, for

at least the last thirty-five years, and Plaintiff Denise Cook has litigated various actions in Indiana

courts. Furthermore, Defendant Dolgencorp propounded Requests for Admission on the Plaintiffs

in the state-court action, attached as Exhibit D, one of which asked the Plaintiffs to ”[a]dmit that

the State of Indiana is the state of residence and domicile of Denise and William Cook[,]” and

which the Plaintiffs expressly admitted on December 17, 2020.

       5.      Defendant Dolgencorp is, and at the time the Complaint was filed, was, a single-

member, manager-managed Kentucky limited-liability company and is a wholly-owned subsidiary

of Dollar General Corporation, which is both incorporated and has its principal place of business

in the State of Tennessee. Dollar General Corporation is a citizen of the State of Tennessee, and

thus Defendant Dolgencorp is also a citizen of the State of Tennessee.




                                                  2
 USDC IN/ND case 3:20-cv-01045-JD-MGG document 1 filed 12/23/20 page 3 of 5


       6.      Since the Plaintiffs and Defendant Dolgencorp are “citizens” of different states,

there is complete diversity of citizenship between the parties within the contemplation of 28 U.S.C.

§ 1332(a).

       7.      Although the Plaintiffs’ Complaint did not allege any specific amount or range in

damages – and instead requested only “judgment against the Defendant, Dollar General

Corporation, in an amount adequate to compensate her for her losses, for the cost of this action

and all other just and proper relief[,]” - based on the nature of the claim and the allegations in the

Plaintiffs’ Complaint, Defendant Dolgencorp reasonably believes that the amount in controversy

exceeds $75,000.00. See Copak v. State Farm Mut. Auto. Ins. Co., 2013 U.S. Dist. LEXIS 15801,

*1 (N.D. Ind. 2013); Workman v. United Parcel Service, Inc., 234 F.3d 998, 1000 (7th Cir. 2000).

Moreover, Defendant Dolgencorp propounded Requests for Admission on the Plaintiffs in the

state-court action, attached as Exhibit D, one of which asked the Plaintiffs to “[a]dmit that the

amount in controversy in this litigation, exclusive of interest and costs, exceeds Seventy-Five

Thousand Dollars ($75,000.00)[,]” and to which the Plaintiffs simply objected and did not

expressly deny. As such, Defendant Dolgencorp reasonably believes that the amount in

controversy exceeds $75,000.00.

       8.      This Court therefore possesses original jurisdiction over the underlying state court

case pursuant to the provisions of 28 U.S.C. § 1332. This action may be removed pursuant to the

provisions of 28 U.S.C. § 1441 and § 1446 because there is complete diversity of citizenship

between the parties, and Defendant Dolgencorp reasonably believes that the amount in controversy

exceeds the sum of $75,000.00, exclusive of costs and interest.

       9.      Pursuant to 28 U.S.C. § 1332, Defendant Dolgencorp’s Notice of Removal is timely

because it has been filed within thirty (30) days of Defendant Dolgencorp’s receipt of a post-




                                                  3
 USDC IN/ND case 3:20-cv-01045-JD-MGG document 1 filed 12/23/20 page 4 of 5


complaint pleading or other litigation paper that affirmatively and unambiguously specifies a

damages amount sufficient to satisfy the federal jurisdictional minimums. See Walker v. Trailer

Transit, Inc., 727 F.3d 819 (7th Cir. 2013).

       10.       Defendant Dolgencorp has completed all necessary requirements to remove this

action to federal court in accordance with the procedures outlined in 28 U.S.C. § 1446(c).

Defendant has filed copies of all process and pleadings served on them in this action with its Notice

of Removal. Moreover, upon receipt of an ECF Notice with respect to this filing, Defendant

Dolgencorp will provide written notice of the Notice of Removal to all attorneys of record in the

state-court proceedings and to the Clerk of the St. Joseph County Superior Court.

       11.       In the event that the Plaintiffs challenge this Notice of Removal and the Court’s

subject-matter jurisdiction, Defendant Dolgencorp reserves the right to file the appropriate

affidavits and other proof with the Court to satisfy its burden of proof with respect to diversity

jurisdiction. See Buchanan v. McLee, 2006 U.S. Dist. LEXIS 8533 (N.D. Ind. Feb. 10, 2006)

(holding that the Court can require the defendant to file appropriate evidence or “competent proof”

to support diversity jurisdiction upon its own volition or upon being challenged by the plaintiff).

       WHEREFORE, for all the foregoing reasons, Defendant, Dolgencorp, LLC d/b/a Dollar

General (improperly identified in Plaintiffs’ Complaint as “Dollar General Corporation”),

respectfully requests that this Honorable Court accept removal pursuant to 28 U.S.C. § 1441 and

U.S.C. § 1446.

                                               Respectfully submitted,



                                               /s/ Daniel J. Curtin_________________
                                               Trevor W. Wells (31156-64)
                                               Daniel J. Curtin (35814-45)
                                               REMINGER CO., L.P.A.
                                               One Professional Center, Suite 315


                                                  4
 USDC IN/ND case 3:20-cv-01045-JD-MGG document 1 filed 12/23/20 page 5 of 5


                                             2100 North Main Street
                                             Crown Point, IN 46307
                                             T: 219-663-3011
                                             F: 219-663-1049
                                             twells@reminger.com
                                             dcutin@reminger.com
                                             Counsel for Defendant, Dolgencorp, LLC
                                             d/b/a Dollar General



                                  CERTIFICATE OF SERVICE

        I certify the on December 13, 2020, a true and complete copy of the above and foregoing
was served in accordance with Fed. R. Civ. P. 5, pursuant to the district court’s ECF system as the
ECF filers, and was served by regular mail to non-ECF filers and parties who do not appear to be
registered with the Court’s ECF system.

 Jeffrey J. Stesiak, Esq.
 Pfeifer Morgan & Stesiak
 53600 North Ironwood Drive
 South Bend, IN 46635
 Counsel for Plaintiffs



                                             /s/ Daniel J. Curtin___
                                             Daniel J. Curtin, Esq. (#35814-45)
                                             REMINGER CO., L.P.A.




                                                5
